Citation Nr: 0313958
Decision Date: 06/25/03	Archive Date: 08/07/03

DOCKET NO. 99-18 027A              DATE JUN 25, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Hartford, Connecticut

THE ISSUE

What evaluation is warranted for hepatitis C from August 31, 1998?

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel

INTRODUCTION

The veteran served on active military service from February 1941 to
January 1945, August 1950 to June 1952, and from October 1952 to
September 1953. This case came before the Board of Veterans'
Appeals (Board) on appeal from the Department of Veterans Affairs
(VA) Regional Office in Hartford, Connecticut (RO).

FINDING OF FACT

Since August 31, 1998, the veteran's hepatitis C has been
asymptomatic with normal liver function studies.

CONCLUSION OF LAW

Since August 31, 1998, the criteria for a compensable evaluation
for hepatitis C have not been met. 38 U.S.C.A. 1155, 5103, 5103A,
5107 (West 2002); 38 C.F.R. 3.102, 3.159, 3.303, 3.326, 4.114,
Diagnostic Code 7345 (2001); 38 C.F.R. 4.114, Diagnostic Code 7354
(2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 was
signed into law. See 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106,
5107, 5126 (West 2002). In connection therewith, VA issued
regulations implementing the Veterans Claims Assistance Act. 38
C.F.R. 3.102, 3.156(a), 3.159, 3.326 (2002).

First, VA has a duty to provide an appropriate claim form,
instructions for completing it, and notice of information necessary
to complete the claim if it is incomplete. 38 U.S.C.A. 5102; 38
C.F.R. 3.159(b)(2). In this case, there is no

- 2 -


issue as to providing an appropriate application form or
completeness of the application.

Second, VA has a duty to notify the veteran of any information and
evidence needed to substantiate and complete a claim, what part of
that evidence is to be provided by the claimant, and what part VA
will attempt to obtain for the claimant. 38 U.S.C.A. 5103(a); 38
C.F.R. 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187
(2002). In this case, VA notified the veteran by a letter dated in
March 2002 that VA would obtain all relevant evidence in the
custody of a Federal department or agency. He was advised that it
was his responsibility to either send medical treatment records
from his private physician regarding treatment for his claimed
disabilities, or to provide a properly executed release so that VA
could request the records for him. Hence, the duty to notify of
necessary evidence and of responsibility for obtaining or
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence needed
to substantiate a claim. 38 U.S.C.A. 5103A; 38 C.F.R. 3.159. In
this case, the veteran's service department medical records are on
file, and his VA treatment records have been associated with the
claims file. There is no indication that other Federal department
or agency records exist that should be requested. The claimant was
notified of the need for a VA examination, and one was accorded
him. The veteran was instructed to advise VA if there were any
other information or evidence he considered relevant to his claim
so that VA could help him by getting that evidence. He was also
advised what evidence VA had requested, and notified in the
statement of the case and supplemental statement of the case what
evidence had been received. There is no indication that any
pertinent evidence was not received. Therefore, the duty to notify
of inability to obtain records does not arise in this case. Id.
Thus, VA's duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty to
notify and assist the veteran, the Board finds that error to be
harmless. Of course, an error is not harmless when it "reasonably
affect(s) the outcome of the case." ATD Corp. v. Lydall, Inc., 159
F.3d 534, 549 (Fed.Cir. 1998). In this case, however, as there is
no evidence that any failure on the part of VA to further comply
with the VCAA

- 3 -

reasonably affects the outcome of this case, the Board finds that
any such failure is harmless.

Disability ratings are intended to compensate reductions in earning
capacity as a result of the specific disorder. 38 U.S.C.A. 1155; 38
C.F.R. Part 4 (2002). In considering the severity of a disability
it is essential to trace the medical history of the veteran. 38
C.F.R. 4.1, 4.2, 4.41 (2002). Consideration of the whole recorded
history is necessary so that a rating may accurately reflect the
elements of disability present. 38 C.F.R. 4.2; Peyton v. Derwinski,
1 Vet. App. 282 (1991). While the regulations require review of the
recorded history of a disability by the adjudicator to ensure a
more accurate evaluation, the regulations do not give past medical
reports precedence over the current medical findings. Where an
increase in the disability rating is at issue, the present level of
the veteran's disability is the primary concern. Francisco v.
Brown, 7 Vet. App. 55, 58 (1994).

In this case, however, this claim is based on the assignment of an
initial rating for hepatitis C following an initial award of
compensation under the provisions of 38 U.S.C.A. 1151 (West 2002).
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States
Court of Appeals for Veterans Claims (Court) held that the rule
articulated in Francisco did not apply to the assignment of an
initial rating for a disability following an initial award of
benefits for that disability. Id.; Francisco, 7 Vet. App. at 58.

In this case, benefits for hepatitis C were granted under the
provisions of 38 U.S.C.A. 1151, and in April 1999 a noncompensable
evaluation was assigned under 38 C.F.R. 4.114, Diagnostic Code
7345. Thereafter, the regulatory criteria for liver disorders
changed effective July 2, 2001. Compare 38 C.F.R. 4.114, Diagnostic
Code 7345 (2001) with 38 C.F.R. 4.114, Diagnostic Codes 7345, 7354
(2002). The changes pertinent to this case include definitions for
terms descriptive of weight loss, and those definitions have been
codified at 38 C.F.R. 4.112 (2002). In addition, the rating
criteria for hepatitis, previously found only in Diagnostic Code
7345 (infectious hepatitis), have been divided into two diagnostic
codes, one for hepatitis B, and another for hepatitis C (Code
7354).

- 4 -

A VA outpatient treatment record dated in December 1994, indicates
a past medical history of hepatitis C, and a VA examination
conducted in May 1996, included hepatitis C as a diagnosis.
Thereafter, a VA examination conducted in February 1999, noted that
the appellant was found to be hepatitis C positive in October 1998.
On clinical examination, no symptoms of hepatitis were shown, and
there were no exacerbations of the disease. The examiner stated
that the veteran was hepatitis C antibody positive. The examiner
concluded that the veteran "was not disabled from his hepatitis at
all," and that gastrointestinal disturbance and fatigue were due to
his many other medical problems.

A VA outpatient treatment record dated in August 2001, reported no
evidence of active hepatitis C disease. A VA examination conducted
in December 2002, reported there were no symptoms related to
abdominal pain, anorexia, weight loss, fever, or chills. The
veteran's laboratory and liver function tests were normal. Although
the veteran had chronic anemia, the examiner stated that this was
due to a congenital disorder, and not due to his service-connected
hepatitis C. There was no evidence of active hepatitis C disease.
The assessment was hepatitis C positive, asymptomatic.

Under the old criteria, a noncompensable rating under 38 C.F.R.
4.114, Diagnostic Code 7345 (2001) was warranted for healed
infectious hepatitis that is nonsymptomatic. A 10 percent
evaluation under this code required that the disease be productive
of demonstrable liver damage with mild gastrointestinal
disturbance.

Pursuant to 38 C.F.R. 4.114, Diagnostic Code 7345 (2002) when
hepatitis is nonsymptomatic, a noncompensable rating is warranted.
A 10 percent rating requires that the disease be productive of
intermittent fatigue, malaise, and anorexia, or; incapacitating
episodes (with symptoms such as fatigue, malaise, nausea, vomiting,
anorexia, arthralgia, and right upper quadrant pain) having a total
duration of at least one week but less than two weeks during the
past twelve-month period.

5 -

Following a careful review of the evidence, the Board finds both
under the former and current regulations, there is no basis for a
compensable evaluation for hepatitis C at any point since
entitlement to benefits was established. In reaching this
conclusion, the Board notes that there is no medical evidence
showing that the veteran has either demonstrable liver damage, let
alone mild gastrointestinal disturbance. Indeed, a VA examiner in
1999, concluded that the veteran's complaints of fatigue and
gastrointestinal disturbances were not related to hepatitis C.
Further, VA examiners in 1999 and 2002, found the veteran's
hepatitis C to be asymptomatic. [The Board notes that the veteran
is service connected for post operative residuals of a gastrectomy
syndrome and for residuals of a splenectomy.]

Moreover, in this case, the Board finds no evidence of an
exceptional disability picture. The veteran has not required
hospitalization due to his Hepatitis C, and there is no evidence
that he is currently receiving regular treatment for this
disability. 38 C.F.R. 3.321(b)(1) (2002). Accordingly, the RO's
failure to consider or to document its consideration of this
section was not prejudicial to the veteran.

In this case, the RO granted compensation under 38 U.S.C.A. 1151
and assigned a noncompensable evaluation for hepatitis C as of the
date of receipt of the veteran's claim, i.e., August 31, 1998. See
38 C.F.R. 3.400 (2002). After review of the evidence, there is no
medical evidence of record that would support an initial
compensable rating for the disability at issue at any time
subsequent to August 31, 1998. Id; Fenderson v. West, 12 Vet. App.
119 (1999). The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of
reasonable doubt, however, as the preponderance of the evidence is
against the veteran's claim, the doctrine is not for application.
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

- 6 -

ORDER

A Compensable evaluation for hepatitis C at any time since August
31, 1998, is denied.

DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 7 -



